Citation Nr: 1524937	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, evaluated as 10 percent disabling from September 12, 2008, to January 31, 2011.
 
2.  Entitlement to a higher initial rating for degenerative disc disease of the cervical spine, evaluated as 20 percent disabling since January 31, 2011.
 
3.  Entitlement to service connection for a lumbar spine disability, as secondary to the service-connected degenerative disc disease of the cervical spine. 

4.  Entitlement to service connection for bilateral lower extremity radiculopathy, as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to April 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues have been recharacterized to comport with the evidence of record. 

Hearings on this matter were held before a Decision Review Officer in November 2010, and before a Veterans Law Judge in August 2013.  The hearing transcripts are of record. 

The Board previously remanded the issues for further development in January 2014.  Additionally, in January 2014, the Board granted service connection for bilateral upper extremity radiculopathy.  In March 2014, the agency of original jurisdiction implemented the Board decision and granted service connection for left upper extremity radiculopathy with assignment of a 20 percent disability evaluation and right upper extremity radiculopathy with assignment of a non compensable evaluation.  The Veteran has not expressed disagreement with this action.      



This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 remand, the RO was instructed to obtain outstanding private records, obtain a new VA examination of the cervical spine, and seek a clarification of an opinion provided by Dr. B., the Veteran's private physician.  Thereafter, the claim was to be readjudicated.

The record shows that while a supplemental statement of the case (SSOC) was issued in January 2015, this SSOC did not include the issue of the increased disability rating for degenerative disc disease of the cervical spine.  On remand, the AOJ should readjudicate the claim for increased rating for degenerative disc disease of the cervical spine as requested in the prior Remand.

Additionally, in the January 2014 remand, the RO was requested to obtain outstanding private treatment records form Dr. B., and to seek clarification from Dr. B. (Dr. D.R.B.) regarding an etiology opinion he provided in September 2013.  The record reflects that additional private treatment records from Dr. D.R.B have been associated with the claim file; however, no clarification opinion has been obtained from Dr. B.R.B.  Rather, the record shows that a clarification opinion was sought from another Dr. M.E.B. (who is a VA physician) who in October 2014 provided a statement stating that the clarification request had been forwarded to her by mistake.  Thereafter, there is no evidence that the RO sought to obtain a clarification from the proper Dr. B.  (Dr. D.R.B.)

Considering the above, the Board finds that the RO did not fully comply with the Board's order and the claim must be remanded for full compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the issue of service connection for radiculopathy of the bilateral lower extremities, the issue is inextricably intertwined with the claim for service connection for a lumbar spine disability.  Therefore, the Board will defer a decision on that claim until the requested development has been fully completed.

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary release(s) from the Veteran, request that Dr. D.R.B. provide an addendum to his September 2013 opinion, stating in detail the reasons for his conclusion that the Veteran's cervical disc disease had led to the development of lumbar degenerative disc disease and generalized neuropathy.  The addendum must cite to medical literature where necessary.  All attempts to obtain the requested clarification should be clearly documented in the claims file.

2. Then, readjudicate all of the issues on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




